— Motion by petitioners-respondents pursuant to CPLR 5519 (subd [c]) granted, without costs, to the extent of vacating the statutory stay of that portion of the judgment dated April 17, 1979 which provides: "adjudged that petitioner De Paulo be reinstated to his position as a Patrolman in the Albany Police Department and respondents are ordered to reinstate petitioner De Paulo and return him to the payroll of the Albany Police Department with full pay and benefits”. Petitioner De Paulo’s reinstatement shall be effected not later than five days after service upon respondents-appellants of a copy of the order to be entered on this decision. Appeal dismissed, without costs, unless respondents-appellants shall file and serve record and brief on or before June 29, 1979 in which event motion to dismiss appeal denied. Petitioners-respondents’ brief shall be filed and served on or before July 30, 1979. Appeal set down for term commencing September 4, 1979. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.